IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                             No. 97-60133
                           Summary Calendar



ROY GREEN,

                                          Plaintiff-Appellant,

versus


UNITED STATES OF AMERICA,


                                          Defendant-Appellee.


                       - - - - - - - - - - - -

             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 3:96-CV-241 B

                       - - - - - - - - - - - -
                           February 3, 1998

Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Roy Green seeks a certificate of appealability (COA) in his

appeal from the denial of a motion filed pursuant to 28 U.S.C.

§ 2255.   Green’s allegations that his conviction cannot be

sustained in light of Bailey v. United States, 116 S. Ct. 501


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-60133
                               -2-

(1995); that the trial court failed to instruct the jury

properly; and that he was denied the effective assistance of

trial counsel and appellate counsel do not rise to a "substantial

showing of the denial of a constitutional right."   28 U.S.C.

§ 2253(c)(2); Drinkard v. Johnson, 97 F.3d 751, 755 (5th Cir.

1996), cert. denied, 117 S. Ct. 1114 (1997).   Accordingly, a COA

is DENIED.

     Motion for in forma pauperis is also DENIED.